Citation Nr: 1540631	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  08-33 216	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco


THE ISSUES

1.  Entitlement to an effective date earlier than August 29, 2007 for the grant of service connection for posttraumatic service disorder (PTSD).

2.  Whether a September 2005 rating decision, which denied entitlement to service connection for PTSD, should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1972 and from November 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, and an October 2009 rating decision by the VA RO in Oakland, California.  The Waco, Texas RO currently has jurisdiction over the appeals.

In April 2010, on the basis of Manlincon v. West, 12 Vet. App. 238 (1999), the Board remanded the CUE issue in order for the RO to issue a statement of the case (SOC).  The RO issued an SOC in June 2010.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In December 2004, the Veteran filed a claim for entitlement to service connection for PTSD.  The claim was denied by an unappealed rating decision of September 2005.

2.  On August 29, 2007, the Veteran filed a request to reopen his claim for entitlement to service connection for PTSD

3.  It is not clear that the correct facts were not before the rating panel in September 2005 or that the rating decision contains an undebatable error that would have manifestly changed the outcome of the decision at that time with regard to the denial of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier than August 29, 2007 for the award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.102, 3.400(q), (r) (2015).

2.  The September 2005 rating decision denying service connection for PTSD was not clearly erroneous.  38 U.S.C.A. §§ 5109A (West 2014); 38 C.F.R. §§ 3.105(a), § 20.1403 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall concerns

The Board errs as a matter of law if it fails to ensure compliance with its remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  By a remand order of April 2010, the Board directed that the RO issue an SOC as to the Veteran's motion alleging clear and unmistakable error in the rating decision of September 2005.  The Board further ordered that, after issuance of the SOC, the claim for an effective date earlier than August 29, 2007 for the grant of service connection for PTSD be returned to the Board; and, if an appeal was perfected, that the CUE issue also be returned to the Board.

A review of the Veteran's virtual claims folder reflects that the Board's remand instructions have been substantially complied with.  The RO issued an SOC as to the CUE motion in June 2010, and the Veteran perfected an appeal.  See VA Form 9 of July 2010.  The issue of an earlier effective date (EED) had already been appealed.  See VA Form 9 of October 2008.  The case has now been returned to the Board for further appellate review of the merged appeals.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant as to any information and evidence that the claimant is to provide to VA and any information and evidence that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice should also address the rating criteria and effective date provisions relating the claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

If, as in the case at hand, service connection has been granted and an initial disability rating and effective date have been assigned, the service connection claim has already been proven.  In such circumstances, the purpose that the notice is intended to serve has been fulfilled, and notice pursuant to 38 U.S.C.A. § 5103(a) is no longer required.  Id. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran has not alleged any defective notice with respect to "downstream" elements of his claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

In May 2013 and October 2014, VA received notice from the Social Security Administration (SSA) that the SSA records of the Veteran had been destroyed.  In October 2014, the Veteran notified VA that he had no SSA records to submit into the record.  In November 2014, VA notified the Veteran that his SSA records are not available.

The record evidence includes statements of the Veteran, service personnel records, VA treatment records, and reports of VA medical examinations.  VA has met the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) and VA's implementing regulations.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  No further notice or assistance is required to develop the Veteran's claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Earlier effective date

The law provides that, unless Chapter 38 of the United States Code specifically provides otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation shall not be earlier than the date of receipt of the claim.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(q)(2), (r) (2015).  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2015).  "Date of receipt" of a claim, information, or evidence, means the date on which a claim, information, or evidence was received by VA.  See 38 C.F.R. § 3.1(r) (2015).

The Veteran has appealed the effective date established by the December 2007 rating decision which granted service connection for PTSD.  See VA Form 9 of October 2008.  In support of an earlier effective date, the Veteran argues his service connection date should be "dated back to 2005" because "evidence that was submitted [in 2005] regarding PTSD was used to grant me service connection in 2007."  See Veteran's notice of disagreement of January 2008; Veteran's notice of disagreement of July 2008.  He has also stated, "In 2005 the VA had all of the information they needed to verify my stressor and they failed to follow their own instructions, saying that I had not provided sufficient detail.  The fact is that I had provided sufficient detail in 2005 for VA to verify my stressor at that time."  See VA Form 9 of October 2008.

The Veteran's claim for entitlement to service connection for PTSD was received by VA in December 2004.  By a rating decision of September 2005, the RO denied the claim on the basis that the Veteran, while having "submitted various stressor statements and [an] incomplete PTSD questionnaire," failed to provide VA with "specific information needed to verify stressor such as rocket attacks and jet bombings that have affected you to his day."  See rating decision of September 2005.

By a letter of September 2005, VA informed the Veteran of his right to appeal the adverse rating decision and attached VA Form 4107, which explained such rights in detail.  The letter was carbon-copied to Disabled American Veterans, the Veteran's representative at that time.  The Veteran did not file a notice of disagreement and did not perfect an appeal with respect to the September 2005 rating decision, which became final.  See 38 U.S.C.A. § 7105 (West 2014).

In December 2007, following the submission of new and material evidence within the meaning of 38 C.F.R. § 3.156(a), the Veteran was granted service connection for PTSD.  Service connection was made effective from August 29, 2007, the date upon which VA received the Veteran's claim to reopen his claim that had been denied in September 2005.

The effective date of an award based on a claim reopened after final adjudication shall not be earlier than the date of receipt of the claim.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(q)(2), (r) (2015).  Because the Veteran's claim to reopen the final September 2005 rating decision was received on August 29, 2007, the assignment of an effective date for the Veteran's service-connected disability earlier than August 29, 2007 is precluded.  Absent a showing of clear and unmistakable error in an earlier decision [Not shown, as noted below], the Veteran cannot receive disability payments for a time-frame earlier than the application date of his claim to reopen.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005).  The appeal as to an earlier effective date must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The grant of service connection for PTSD is effective August 29, 2007, the date of receipt of the request to reopen the claim.

Clear and unmistakable error

Final and binding VA determinations will be accepted as correct in the absence of clear and unmistakable error (CUE).  See 38 C.F.R. § 3.105(a) (2015).  A final decision that establishes an effective date for service connection can be revised only if the decision is shown to contain clear and unmistakable error.  See Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed.Cir.2000).

CUE occurs when: (1) either the correct facts, as they were known at the time, were not before the adjudicator, or the statutory or regulatory provisions extant at the time were incorrectly applied, and (2) the outcome would have been manifestly different if the error had not been made.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  A determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Subsequently developed evidence may not be considered in determining whether an error took place in a prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); King v. Shinseki, 26 Vet. App. 433, 441 (2014).

CUE consists of "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  See Russell v. Principi, 3 Vet. App. at 313.  Clear and unmistakable error is not the mere misinterpretation of facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Examples of situations that are not CUE are: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist a claimant with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated.  See 38 C.F.R. § 20.1403 (2015).

The Veteran has alleged CUE with the requisite specificity.  See 38 C.F.R. § 20.1404(b) (2015).  The Veteran argues that the September 2005 rating decision was clearly and unmistakably erroneous in its determination that the Veteran's stressor could not be verified because the Veteran failed to provide specific information that would allow for verification.  See Veteran's motion of July 2008.   The Veteran alleges that his references to "specific locations with specific dates of less than 3 months . . .  were eminently searchable under VA criteria at the time, but VA ignored those stressors."  Id.  He argues that because he "had given sufficient detail to verify his PTSD stressors in 2005, . . . denial of service connection for lack of details to verify [his] stressor was clearly and unmistakably erroneous."  Id (emphasis in original).  The Veteran contends that "in 2005 the VA had all of the information they needed to verify my stressor," and the RO's error consisted in "saying that [he] had not provided sufficient detail."  See VA Form 9 of October 2008; Veteran's statement of June 2015.

The law currently provides that service connection for PTSD requires 1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), 2) a link, established by medical evidence between current symptoms and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2015).

The Board notes that 38 C.F.R. § 3.304 was amended during the pendency of this appeal.  See 75 Fed. Reg. 39843 (July 13, 2010).  The Veteran's motion for CUE must be decided, however, based on the statutes and regulations as they existed at the time of September 2005 rating decision.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

At the time of the September 2005 rating decision, the law provided that, in order for a claim for service connection for post-traumatic stress disorder to be successful, there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2005); Cohen v. Brown, 10 Vet. App 128 (1997).  Under 38 C.F.R. § 4.125(a) (2005), a diagnosis of a mental disorder must conform to the criteria in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) was required.

VA regulations also provided that VA's duty to assist includes obtaining relevant records pertaining to the claimant's active military, naval, or air service that are held or maintained by a governmental entity, if the claimant has furnished VA information sufficient to locate such records.  See 38 C.F.R. § 5103A(c) (2005).

The Board cannot find that it was clear and unmistakable error for the RO to determine that a stressor had not been shown upon the record before the RO in September 2005.  The RO denied service connection on the basis of a lack of "specific information" supporting the contention that the claimed in-service stressor actually occurred.  As the RO weighed the evidence, sufficient detail was lacking to corroborate the Veteran's report of "rocket attacks" and "jet bombings" as in-service stressors.  It was specifically noted that the Veteran's service personnel records did "not indicate that [the Veteran] participated in combat in Vietnam or in Saudi Arabia."  The current medical diagnosis of PTSD was recognized by the RO, but the Veteran's claim was denied for a failure to establish an in-service stressor.

The Board has reviewed the entire record, including the Veteran's arguments as to the facts and allegations that were before the RO at the time of the September 2005 rating decision, and as to the RO's alleged ability to verify stressors based on the information already provided by the Veteran.  The Veteran presents a reasonable disagreement as to the denial of entitlement to service connection by the decision of September 2005.  Ultimately, however, he is disagreeing with how the facts were weighed or evaluated, and for that reason his argument cannot sustain a finding that the September 2005 rating decision denying service connection for PTSD constitutes CUE.  See 38 C.F.R. § 20.1403(d)(3) (2015); Russell v. Principi, 3 Vet. App. at 313.  Furthermore, CUE cannot be based on an alleged breach of VA's duty to assist with respect to corroborating the Veteran's claimed stressors.  See 38 C.F.R. § 20.1403(d)(2) (2015); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Caffrey v. Brown, 6 Vet. App 377 (1994).

The request to revise or set aside September 2005 rating decision on the basis of CUE must be denied.  There has been no proof of undebatable error in the rating decision of September 2005 that denied service connection for PTSD, considering the record and the law that existed at the time, and without regard to whether the Board might have ruled differently or taken different action when presented with the same record in 2005.  See Crippen v. Brown, 9 Vet. App. 412 (1996); Allin v. Brown, 6 Vet. App. 207 (1994); Olson v. Brown, 5 Vet. App. 430 (1993).  It should also be noted that the Board cannot grant benefits based on equity alone.  See 38 U.S.C.A. §§ 503, 7104 (West 2015); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

ORDER

Entitlement to an effective date earlier than August 29, 2007 for the award of service connection for posttraumatic stress disorder is denied.

Inasmuch as there was no clear and unmistakable error in a rating decision of September 2005 that denied service connection for posttraumatic stress disorder, the request to revise that decision is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


